          Case 1:18-cv-09874-GBD Document 54 Filed 04/03/19 Page 1 of 1
 Case 1-18-cv-09874-GBD               Document 53              Filed in NYSD on 04/02/2019                  Page 1 of 1


                              Law Offices of Yale Pollack, P .C.
                                                 66 Split Rock Road
                                              Syosset, New York 11791
                                                Phone: (516) 634-6340
                                                 Fax: (516) 634-6341
                                              www.yalepollacklaw.com

Yale Pollack, Esq.
ypollack@yalepollacklaw.com


                                                     April 2, 2019

                                                                                          SO ORDERED
VIAECF                                                                        The oral argument is
The Honorable George B. Daniels                         , nn                 rescheduled ~
United States District Court                            Mrfi   O3 2019       to M          ,rom April 24, 2019
                                                                                  ay 9, 2019 at 10:30 a
Southern District of New York
500 Pearl Street
New York, New York 10007
                                                                              <2AUli/           B ft~
                                                                               ~ -:,.-rr D r:n ., . ., ,,.... , ;.
                                                                          •'JJ ~t'1\.'',                                 ·
                                                                         HON.               ..l.L, _;_:,,, ii. 'Ai HE.LS
       Re:     Gayle v. Children's Aid College Prep Charter Sc/tool, et al.
               Southern District Case No.: 18-CV-09874 (GBD)
               Request for Adjournment of April 24, 2019 Conference

Dear Judge Daniels:

         My office represents the defendant Devon Jackson in the above-referenced matter. I write
this letter to respectfully request an adjournment of the conference currently scheduled for April 24,
2019 at 10:30 a.m. for oral argument on the co-defendants' motions to dismiss.

         The reason for the request is that I am going to be away that week and so am not available for
the conference. As well, yesterday, we filed a motion to dismiss on behalf of Mr. Jackson, which has
not yet been fully briefed for oral argument. I have contacted counsel for all parties, who consent to
this first request for an adjournment of this conference. Upon conferring with co-counsel, we are all
available on May 8 or 9 for a conference. If those dates are not available to the Court, we can confer
for alternate dates to provide to the Court.

       Thank you for your time and courtesies.

                                                     Respectfully submitted,
                                                     Law Offices of Yale Pollack, P.C.

                                                     Isl Yale Pollack
                                                     Yale Pollack, Esq.

cc:    All Parties (via ECF)




               66 Split Rock Road • Syosset, New York 11791 • Phone: (516) 634-6340 • Fax: (516) 634-6341
